******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
     ALZIRA GOIS v. JONATHAN ASARO
               (AC 35285)
       DiPentima, C. J., and Sheldon and Bishop, Js.
     Argued January 23—officially released May 27, 2014

(Appeal from Superior Court, judicial district of
      Stamford-Norwalk, Povodater, J.)
  Brock T. Dubin, with whom, on the brief, was Mat-
thew H. Geelan, for the appellant (defendant).
  Tanya M. Bachand, for the appellee (plaintiff).
                          Opinion

   BISHOP, J. The defendant, Jonathan Asaro, appeals
from the judgment of the trial court rendered after a
jury verdict in favor of the plaintiff, Alzira Gois. On
appeal, the defendant claims that the court erroneously:
(1) failed to preclude evidence at trial concerning post-
traumatic stress disorder (PTSD) as well as references
to a traumatic brain injury (TBI) in the plaintiff’s medi-
cal records; and (2) denied the defendant’s motion for
remittitur.1 We affirm the judgment of the trial court.
   The following facts, which the jury reasonably could
have found, and procedural history are relevant to our
resolution of the defendant’s appeal. This personal
injury case arose out of a motor vehicle accident which
occurred on the afternoon of June 11, 2007, on Interstate
95 in Darien. While the plaintiff was driving in the right
northbound lane in her Hyundai, a tractor trailer truck
owned by the defendant collided with the plaintiff’s
vehicle when the defendant attempted to merge into the
right lane. The force of the impact caused the plaintiff’s
vehicle to crash into the right shoulder barrier and flip
over into a construction zone. The plaintiff first received
medical attention at the scene of the accident, and then
was transported to Stamford Hospital for further treat-
ment and evaluation. At the hospital, the plaintiff com-
plained of left-sided chest pain, left-sided abdominal
pain, and a headache. Tests performed at the hospital
revealed the presence of fluid surrounding her aorta,
as well as multiple rib fractures and abrasions to her
eye, wrist, and flank. The plaintiff was discharged on
June 12, 2007, and thereafter followed up with Dr. Philip
Corvo, a general surgeon, on June 18, and again on
August 16, 2007, when Corvo referred her to a neurolo-
gist for additional evaluation. The plaintiff continued
to see several specialists for further treatment for an
extended period of time. During her time of treatment,
the plaintiff complained of insomnia, numbness in her
limbs, a ‘‘crawling’’ and tingling sensation on her head,
back and shoulder pain, and headaches. After the acci-
dent, the plaintiff could not return to work as a private,
full-time nanny but, instead, began doing light cleaning
for her roommate’s cleaning company in exchange
for rent.
   On March 30, 2010, the plaintiff filed her amended
complaint in which she claimed that she suffered from,
inter alia, a 5 percent whole person impairment, concus-
sion, post-concussion syndrome, headaches, PTSD,
severe anxiety, and memory loss as a result of her
collision with the defendant. The defendant filed his
operative answer on July 18, 2011, in which he generally
denied the plaintiff’s allegations but admitted that ‘‘he
failed to keep a proper lookout for other vehicles and
moving traffic lawfully traveling on [the] highway.’’
Because the defendant admitted liability for the colli-
sion, the trial was limited to the issues of causation
and damages.
   The jury heard evidence over several days in Septem-
ber, 2012, and, on October 2, 2012, it returned a verdict
in favor of the plaintiff in the amount of $82,959.89
in economic damages and $288,000 in noneconomic
damages2 for a total award of $370,959.89. On October
9, 2012, the defendant filed a motion for remittitur and,
on October 10, 2012, the defendant also moved to set
aside the verdict. On December 6, 2012, the court denied
both motions and, thereafter, rendered judgment in
favor of the plaintiff. This appeal followed. Additional
facts will be set forth as necessary.
                             I
                EVIDENTIARY CLAIMS
  The defendant first claims that the court erred by
admitting evidence at trial concerning: (A) PTSD; and
(B) TBI.
   We begin by setting forth the applicable standard of
review concerning a trial court’s evidentiary rulings. ‘‘It
is a well established principle of law that the trial court
may exercise its discretion with regard to evidentiary
rulings, and the trial court’s rulings will not be disturbed
on appellate review absent abuse of that discretion.
. . . Sound discretion, by definition, means a discretion
that is not exercised arbitrarily or wilfully, but with
regard to what is right and equitable under the circum-
stances and the law . . . . And [it] requires a knowl-
edge and understanding of the material circumstances
surrounding the matter . . . . In our review of these
discretionary determinations, we make every reason-
able presumption in favor of upholding the trial court’s
ruling. . . . [Our Supreme Court has] often stated that
before a party is entitled to a new trial because of an
erroneous evidentiary ruling, he or she has the burden
of demonstrating that the error was harmful. . . .
When determining that issue in a civil case, the standard
to be used is whether the erroneous ruling would likely
affect the result.’’ (Citation omitted; internal quotation
marks omitted.) Washington v. Christie, 58 Conn. App.
96, 99–100, 752 A.2d 1127, cert. denied, 254 Conn. 906,
755 A.2d 884 (2000).
                             A
  The defendant’s first claim involves several refer-
ences to PTSD made by neurologists Dr. Daryl Story
and Dr. Louis Cuzzone in the plaintiff’s medical records
as well as in Story’s deposition. The medical records
and the Story deposition were admitted into evidence
at trial. Specifically, the defendant claims that neither
Story nor Cuzzone was qualified to offer an opinion
concerning PTSD because they are neurologists and
not psychiatrists and therefore, any opinion by either
of them that the plaintiff suffered from PTSD should
not have been allowed in evidence. In support of his
testimony that because he and Cuzzone were neurolo-
gists, neither of them could properly diagnose the plain-
tiff as suffering from PTSD. The defendant also argues
that, as a result, it was not established with reasonable
medical probability that the plaintiff actually suffered
from PTSD, and, accordingly, any reference to PTSD
by either Story or Cuzzone should have been precluded.
We are not persuaded.
    The following additional facts are relevant to the
resolution of this claim. After the collision, the plaintiff
began treatment with Cuzzone in September, 2007, at
Neurology Associates of Norwalk. In the plaintiff’s med-
ical records admitted at trial, there is a report of Cuz-
zone’s visit with the plaintiff, in which Cuzzone noted:
‘‘It is my feeling that she is suffering from [PTSD] and
that many of her physical symptoms are related to the
effects of these panic episodes on her body. She has
some insight into this and I told her that referral back
to her psychiatrist might be helpful in the short term
to manage these symptoms.’’ The plaintiff also was
treated by Story at the same office in November and
December, 2007. Story’s report of his visits with the
plaintiff notes: ‘‘I agree with Dr. Cuzzone’s consider-
ation of [PTSD]. She is seeing a psychiatrist and is
taking Xanax.’’ In her disclosure of expert witnesses
pursuant to Practice Book § 13-4,3 the plaintiff listed,
among others, physicians from Neurology Associates
of Norwalk to testify regarding her injuries including,
but not limited to, PTSD. On September 10, 2012, the
defendant filed a motion in limine to preclude the plain-
tiff from introducing into evidence medical records and
deposition testimony from Cuzzone and Story that made
reference to PTSD. The court denied the defendant’s
motion on September 14, 2012. At trial, Story’s deposi-
tion was read into evidence. In his deposition, Story
was questioned on notes in his medical records indicat-
ing that the plaintiff was suffering from PTSD. Specifi-
cally, Story stated that he did not consider himself
adequately trained to make such a diagnosis. When
questioned about Cuzzone’s notes on PTSD in the plain-
tiff’s medical records, Story stated that: ‘‘Looking at
what [Cuzzone] wrote precisely I don’t think that he
would have intended to make a formal diagnosis of
[PTSD] because we don’t make that diagnosis as neurol-
ogists. . . . I believe we can suspect it and I think that’s
what he was writing in the note but would not have—
would not have made a formal diagnosis on his own.’’
   On May 15, 2013, the court issued an articulation
in response to the defendant’s motion for articulation
regarding the denial of the defendant’s motions in
limine. The court stated that: ‘‘Again, there are two
aspects to the ruling. First, regardless of specialty,
defendant never presented a basis for the court to con-
clude that a doctor, even acting outside his/her spe-
cialty, presumptively was not a sufficient expert to
diagnose PTSD. (The doctor was a neurologist, such
that his specialty was not as remote as it might be with
a dermatologist.) Secondly, defendant did not present
any authority for what the court considered to be a
novel proposition, to the effect that the opinion of
[Story] that an area was outside of the specialty and
expertise of [Cuzzone] was a valid basis on which the
court could conclude that the opinion of [Cuzzone]
should be precluded.’’
   Our analysis of the defendant’s claim regarding the
admission of PTSD evidence is guided by certain gov-
erning principles. First, a ‘‘trial court has wide discre-
tion in ruling on the qualification of expert witnesses
and the admissibility of their opinions. . . . The court’s
decision is not to be disturbed unless [its] discretion
has been abused, or the error is clear and involves a
misconception of the law.’’ (Internal quotation marks
omitted.) State v. Robles, 103 Conn. App. 383, 401, 930
A.2d 27, cert. denied, 284 Conn. 928, 934 A.2d 244
(2007).
    With respect to medical experts, specifically, we have
also held that: ‘‘For medical testimony to have any pro-
bative value, it must at least advise the jury that the
inference drawn by the doctor is more probably correct
than incorrect.’’ (Internal quotation marks omitted.)
Vickers v. Jessup, 32 Conn. App. 360, 363, 629 A.2d 457,
cert. granted, 227 Conn. 922, 632 A.2d 701 (1993) (appeal
withdrawn March 18, 1994). ‘‘If the probabilities are
in balance, the matter is left to speculation.’’ (Emphasis
in original; internal quotation marks omitted.) Healy v.
White, 173 Conn. 438, 444, 378 A.2d 540 (1977). Notably,
‘‘[t]he term reasonable medical certainty is another
name for the reasonable medical probability standard.
We have stated that: Expert opinions must be based
upon reasonable probabilities rather than mere specula-
tion or conjecture if they are to be admissible in estab-
lishing causation. . . . To be reasonably probable, a
conclusion must be more likely than not. . . . Whether
an expert’s testimony is expressed in terms of a reason-
able probability that an event has occurred does not
depend upon the semantics of the expert or his use of
any particular term or phrase, but rather, is determined
by looking at the entire substance of the expert’s testi-
mony. . . . We do not require that certain magic words
be used, and therefore, [w]e reject the proposition that
certain formulaic words are essential when an expert
renders an opinion. . . . As long as it is clear that the
opinion of the expert is expressed in terms of probabili-
ties, the opinion should be submitted into evidence
for a jury’s consideration. . . . [A]n expert witness is
competent to express an opinion, even though he or
she may be unwilling to state a conclusion with absolute
certainty, so long as the expert’s opinion, if not stated
in terms of the certain, is at least stated in terms of
the probable, and not merely the possible.’’ (Citations
omitted; internal quotation marks omitted.) State v.
Nunes, 260 Conn. 649, 672–73, 800 A.2d 1160 (2002).
Finally, as to expert testimony generally, ‘‘if a proponent
of testimony establishes reasonable expert qualifica-
tions for a witness, further objections to that expert’s
testimony go to its weight, not its admissibility.’’ (Inter-
nal quotation marks omitted.) Chebro v. Audette, 138
Conn. App. 278, 288, 50 A.3d 978 (2012).
   With these guidelines in mind, we turn to the defen-
dant’s claims. The defendant claims that because Story
and Cuzzone were neurologists, they were not qualified
to give their opinions as to PTSD, and thus that the
court erred in admitting their testimony on this subject.
Additionally, the defendant claims that since neither
expressed an opinion to a reasonable degree of medical
probability, any opinion expressed by either physician
should have been excluded. The defendant highlights
the fact that in his deposition testimony, Story stated
that he did not consider himself qualified to make such
a diagnosis and that generally, neurologists do not make
such diagnoses. As we have previously noted, a trial
court has wide discretion to determine the admissibility
of expert evidence, which we will not disturb on appeal
absent evidence of abuse of such discretion. Story’s
contention that, as a neurologist, he was not qualified
to diagnose PTSD does not automatically preclude his
testimony or the admission of medical records in which
Cuzzone stated his belief that the plaintiff had PTSD.
See Wood v. Club, LLC, 134 Conn. App. 768, 773–76, 41
A.3d 684 (2012) (court allowed witness to testify as
expert even though witness claimed he was not expert
because court determined he satisfied criteria for testi-
fying as expert), appeal dismissed, 310 Conn. 373, 77
A.3d 747 (2013). The fact that both Story and Cuzzone
are neurologists and not mental health specialists does
not, in and of itself, demonstrate that the court abused
its discretion in admitting their testimony regarding
PTSD. In response to the defendant’s second motion
for articulation, the court stated that: ‘‘Other than in
the context of medical malpractice where there is a
statutory requirement that an expert witness be a ‘simi-
lar health care provider’; General Statutes § 52-184c
(d); the court is unaware of any proscription against a
generalist (e.g. family doctor or internist), or a dissimi-
lar specialist, giving an expert opinion concerning a
condition that falls within the ambit of some other spe-
cialty—the doctor is nonetheless likely to possess
knowledge beyond the ken of the average juror that
would be of assistance in the fact-finding function.’’ We
agree with the court.
  ‘‘Expert testimony should be admitted when . . .
the testimony would be helpful to the . . . jury in con-
sidering the issues.’’ (Internal quotation marks omitted.)
Marchell v. Whelchel, 66 Conn. App. 574, 585, 785 A.2d
253 (2001). Story’s and Cuzzone’s testimony as licensed
physicians concerning the plaintiff’s likely PTSD was
helpful to the jury in considering the issues and the
weight to be accorded to their testimony. Moreover,
the lack of a formal diagnosis by either of them was for
the jury to determine. Based on the entirety of Story’s
deposition testimony and the plaintiff’s treatment with
both Story and Cuzzone, as noted in the plaintiff’s medi-
cal records, it is clear that it was their shared profes-
sional opinion that the symptoms experienced by the
plaintiff were consistent with PTSD, and thus, that she
likely suffered from that disorder. On the basis of the
foregoing, the admission of evidence from the two phy-
sicians regarding PTSD was not an abuse of discretion.
                             B
  The defendant’s second evidentiary claim concerns
the court’s admission of neurosurgeon Dr. Roger Kaye’s
medical report, which referenced a TBI. Specifically,
the defendant argues that because the plaintiff never
claimed that she had a TBI, evidence of such an injury
was not relevant and may have confused the jury
because they ‘‘may not have properly appreciated that
TBI was not a claimed injury.’’ The defendant also
asserts that because it was not established with reason-
able medical probability that the plaintiff suffered from
a TBI, any reference to such an injury should have been
redacted from Kaye’s records and not made available
to the jury.
  The following additional facts are relevant to the
resolution of this claim. On September 10, 2012, the
defendant filed a motion in limine to redact any refer-
ences to a TBI from Kaye’s medical report concerning
his treatment of the plaintiff. Specifically, Kaye’s unre-
dacted report included notes from the plaintiff’s August
31, 2007 visit, which stated that: ‘‘It is clear that [the
plaintiff] has a traumatic injury to the greater occipital
nerve. This is a partial injury and I would expect gradual
improvement over the coming months. . . . It is not
clear whether she has a TBI or not.’’ After the plaintiff’s
second visit with Kaye on November 11, 2009, Kaye
noted in the plaintiff’s record that there was a ‘‘resolving
TBI.’’ The defendant argued that because Kaye, who
had been disclosed as an expert witness on behalf of
the plaintiff, formally had not diagnosed the plaintiff
as having suffered a TBI, any such reference should be
redacted to avoid confusing the jury. After arguments,
the court denied the defendant’s motion in limine on
September 17, 2012. At trial, Kaye was not called to
testify, but the plaintiff offered his medical report into
evidence pursuant to General Statutes § 52-174 (b).4
Notwithstanding reference to a TBI in her medical
records, plaintiff’s counsel confirmed several times that
she was not claiming or requesting damages for a TBI.
   On March 19, 2013, several months after the verdict,
the defendant filed a motion seeking articulation as to
the reasons for the court’s denial of the defendant’s
motion in limine to redact any references to TBI in
Kaye’s reports. In its articulation, the court stated that
it denied the defendant’s motion regarding TBI for two
reasons. First, Kaye’s reference to a TBI was not a
diagnosis or medical opinion that the plaintiff had such
a condition but, rather, was simply a note identifying
a condition that she might have had. Second, the court
pointed out that the Centers for Disease Control and
Prevention website indicated that the term TBI is an
umbrella term, which encompasses concussions.
Because the plaintiff was claiming a concussion as well
as post-concussion syndrome, and because the defen-
dant did not argue that there was no evidence of a
concussion, the defendant’s objection to Kaye’s refer-
ence to TBI was nothing more than ‘‘a nomenclature
issue—analogous to someone with leukemia also refer-
ring to the condition as cancer.’’ With this procedural
background in place, we turn to the legal principles
relevant to this claim.
   ‘‘The law defining the relevance of evidence is well
settled. Relevant evidence is evidence that has a logical
tendency to aid the trier in the determination of an
issue. . . . The trial court has wide discretion to deter-
mine the relevancy of evidence . . . . Every reason-
able presumption should be made in favor of the
correctness of the court’s ruling in determining whether
there has been an abuse of discretion.’’ (Internal quota-
tion marks omitted.) Hayes v. Camel, 283 Conn. 475,
483, 927 A.2d 880 (2007). However, ‘‘[e]ven when a trial
court’s evidentiary ruling is deemed to be improper, we
must determine whether that ruling was so harmful as
to require a new trial. . . . In other words, an eviden-
tiary ruling will result in a new trial only if the ruling was
both wrong and harmful. . . . Finally, the standard in
a civil case for determining whether an improper ruling
was harmful is whether the . . . ruling [likely] would
[have] affect[ed] the result.’’ (Internal quotation marks
omitted.) Daley v. McClintock, 267 Conn. 399, 403, 838
A.2d 972 (2004).
   At the outset, we do not conclude that the court
abused its discretion in admitting this evidence.
Although the plaintiff did not claim that she suffered
from a TBI, Kaye’s description of her injury—what it
was and what it probably was not—was relevant, even
if marginally, to gaining a complete understanding of
her claims of impairment. Furthermore, Kaye did not
diagnose the plaintiff as suffering from a TBI but,
importantly, stated that it was not clear whether she
had such an injury. Instead, Kaye’s notes concerning
TBI merely demonstrated that such an injury was part
of his thought process in attempting to determine the
plaintiff’s injuries.
   We also conclude that even if the court erroneously
allowed the reference to TBI in Kaye’s reports into
evidence, the defendant has not shown that he suffered
any resulting harm. First, the reference to a TBI in
Kaye’s records was for the purpose of ruling out such
an injury as a potential diagnosis. Also, the plaintiff did
not claim that she suffered from a TBI in her complaint
or at any point during the course of trial. As noted, the
plaintiff confirmed several times, on the record, that
she was not claiming or seeking damages for a TBI.
Accordingly, the defendant’s argument that the refer-
ence to a TBI in Kaye’s records may have influenced
the jury is unavailing. Because the defendant has failed
to demonstrate that he suffered any harm by the refer-
ence to TBI at trial, his second claim must also fail.
                            II
                      REMITTITUR
  The defendant next claims that the court erroneously
denied his motion for remittitur. Specifically, the defen-
dant argues that the plaintiff’s award of $263,000 for
past noneconomic damages was not supported by the
evidence. We disagree with the defendant.
   The following facts are relevant to the defendant’s
final claim. The defendant filed a motion for remittitur
on October 9, 2012. In his supporting memorandum of
law, the defendant argued that: ‘‘Unfortunately, since
the jury was permitted to consider records speculating
that plaintiff suffered from [PTSD] . . . and [TBI] . . .
despite motions in limine requesting the preclusion of
said records, the verdict is largely inflated due to the
inappropriate and inadmissible speculation of plaintiff’s
physicians and not based upon relevant evidence.’’ The
court denied the defendant’s motion on December 6,
2012. On January 31, 2013, the defendant filed a motion
for articulation, in which he requested that the court
set forth, inter alia, its reasoning for the denial of his
motion for remittitur. In its articulation, the court high-
lighted how ‘‘remarkably conscientious, attentive and
detail-oriented’’ the jury was in this case. The court
continued that ‘‘the jury could have accepted defen-
dant’s characterization of plaintiff’s injuries as minor
and limited in duration (with primary focus on physical
injuries and less emphasis on psychological and mental
consequences of the accident), which likely would have
resulted in a significantly smaller verdict; but the jury
was not compelled to adopt such a view of the evi-
dence.’’ (Emphasis in original.)
   Our analysis of the defendant’s claim is guided by
certain governing principles. ‘‘First, the amount of an
award [of damages] is a matter peculiarly within the
province of the trier of facts. . . . Second, the court
should not interfere with the jury’s determination
except when the verdict is plainly excessive or exorbi-
tant. . . . The ultimate test which must be applied to
the verdict by the trial court is whether the jury’s award
falls somewhere within the necessarily uncertain limits
of just damages or whether the size of the verdict so
shocks the sense of justice as to compel the conclusion
that the jury [was] influenced by partiality, prejudice,
mistake or corruption. . . . Third, the ruling of the trial
court on the motion to set aside the verdict as excessive
is entitled to great weight and every reasonable pre-
sumption should be given in favor of its correctness.
. . . The court’s broad power to order a remittitur
should be exercised only when it is manifest that the
jury [has] included items of damage which are contrary
to law, not supported by proof, or contrary to the court’s
explicit and unchallenged instructions. . . . The rele-
vant inquiry is whether the verdict falls within the neces-
sarily uncertain limits of fair and reasonable
compensation or whether it so shocks the conscience
as to compel the conclusion that it was due to partiality,
prejudice or mistake. . . . Furthermore, [t]he decision
whether to reduce a jury verdict because it is excessive
as a matter of law [within the meaning of General Stat-
utes § 52-216a] rests solely within the discretion of the
trial court. . . . [Consequently], the proper standard
of review of a trial court’s decision to grant or deny a
motion to set aside a verdict as excessive as a matter
of law is that of an abuse of discretion. . . .
   ‘‘[A]lthough the trial court has a broad legal discretion
in this area, it is not without its limits. . . . Litigants
have a constitutional right to have factual issues
resolved by the jury. . . . This right embraces the
determination of damages when there is room for a
reasonable difference of opinion among fair-minded
persons as to the amount that should be awarded. . . .
The award of damages for pain and suffering is pecu-
liarly within the province of the trier [of fact]. . . . The
fact that it is difficult to measure pain and suffering in
terms of money does not prevent a recovery . . . as
long as there is a reasonable basis in the record for
that recovery. . . . Furthermore, [t]he size of the ver-
dict alone does not determine whether it is exces-
sive. . . .
   ‘‘Thus, [i]n ruling on the motion for remittitur, the
trial court was obliged to view the evidence in the light
most favorable to the plaintiff in determining whether
the verdict returned was reasonably supported thereby.
. . . A conclusion that the jury exercised merely poor
judgment is an insufficient basis for ordering a remitti-
tur. . . . Proper compensation for noneconomic dam-
ages cannot be computed by a mathematical formula,
and there is no precise rule for the assessment of dam-
ages. . . . The plaintiff need not prove damages with
mathematical exactitude; rather, the plaintiff must pro-
vide sufficient evidence for the trier to make a fair and
reasonable estimate. . . . A generous award of non-
economic damages should be sustained if it does not
shock the sense of justice. . . .
  ‘‘The fact that the jury returns a verdict in excess of
what the trial judge would have awarded does not alone
establish that the verdict was excessive. . . . [T]he
court should not act as the seventh juror with absolute
veto power. Whether the court would have reached a
different [result] is not in itself decisive. . . . The
court’s proper function is to determine whether the
evidence, reviewed in a light most favorable to the pre-
vailing party, reasonably supports the jury’s verdict.
. . . In determining whether the court abused its dis-
cretion, therefore, we must examine the evidential basis
of the verdict itself . . . . [T]he court’s action cannot
be reviewed in a vacuum. The evidential underpinnings
of the verdict itself must be examined.’’ (Citations omit-
ted; internal quotation marks omitted.) Saleh v. Ribeiro
Trucking, LLC, 117 Conn. App. 821, 825–28, 982 A.2d
178 (2009), aff’d, 303 Conn. 276, 32 A.3d 318 (2011).
  Based upon our review of the record, there was ample
evidence concerning the operative facts of the collision
and the plaintiff’s resulting injuries to warrant the jury’s
verdict of $263,000. The verdict was not excessive; it
does not shock the sense of justice. Accordingly, the
defendant’s remittitur claim must also fail.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The defendant also claims, in his statement of issues, that the court
erroneously denied his motion to set aside the verdict, but does not address
this argument in his brief. We therefore treat this claim, to the extent it
may be distinguished from the briefed claims, as abandoned. See Nowacki
v. Nowacki, 129 Conn. App. 157, 163–64, 20 A.3d 702 (2011).
   2
     The jury awarded $263,000 for past noneconomic damages and $25,000
for future noneconomic damages.
   3
     Practice Book § 13-4 (a) provides in relevant part: ‘‘A party shall disclose
each person who may be called by that party to testify as an expert witness
at trial, and all documents that may be offered in evidence in lieu of such
expert testimony, in accordance with this section. . . .’’
   4
     General Statutes § 52-174 (b) provides in relevant part: ‘‘In all actions
for the recovery of damages for personal injuries or death, pending on
October 1, 1977, or brought thereafter . . . any party offering in evidence
a signed report and bill for treatment of any treating physician or physician
assistant licensed under chapter 370 . . . may have the report and bill
admitted into evidence as a business entry and it shall be presumed that
the signature on the report is that of such treating physician . . . and that
the report and bill were made in the ordinary course of business. The use
of any such report or bill in lieu of the testimony of such treating physician
. . . shall not give rise to any adverse inference concerning the testimony
or lack of testimony of such treating physician . . . . In any action to which
this subsection applies, the total amount of any bill generated by such
physician . . . shall be admissible in evidence on the issue of the cost of
reasonable and necessary medical care. . . .’’